Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 12, 2016

                                     No. 04-15-00770-CR

                                     Noel DON JUAN,
                                         Appellant
                                            v.
                                    The STATE of Texas,
                                          Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR2740
                          Honorable Melisa Skinner, Judge Presiding

                                        ORDER
        Appellant’s brief was due on April 8, 2016. See TEX. R. APP. P. 38.6(a). We granted
Appellant’s first motion for an extension of time to file the brief until May 9, 2016. On the
brief’s due date, Appellant filed a second motion for a thirty-day extension of time to file the
brief for a total extension of sixty days.
      Appellant’s motion is GRANTED. Appellant must file the brief not later than June 8,
2016. NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED.
       If Appellant fails to file the brief as ordered, we may abate this appeal and remand the
cause to the trial court for an abandonment hearing. See id. R. 38.8(b); Samaniego v. State, 952
S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).



                                           _________________________________
                                           Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court